PER CURIAM.
Finding that the defendant Greiner Engineering Sciences, Inc. has not carried its burden of conclusively showing the absence of a genuine issue of material fact as to its negligence in designing the median, or alligator island, adjacent to a tollbooth area on the Homestead Extension of the Florida Turnpike, and that a jury question is presented as to whether the harm caused the plaintiffs by the intervening force of a high-speed driver hitting the alligator island and being vaulted into a vehicle occupied by the plaintiffs was a reasonably foreseeable consequence of the design of the island, Gibson v. Avis Rent-A-Car System, Inc., 386 So.2d 520 (Fla. 1980); Leib v. City of Tampa, 326 So.2d 52 (Fla. 2d DCA 1976), we reverse the summary judgment entered in favor of Greiner.
Reversed and remanded.